Case:19-12179-JGR Doc#:14 Filed:04/25/19 Entered:04/25/19 17:16:52 Pagel of 3

UMUC CR OMT a Zell Lm erin

Debtor 1 ANN FRANCES PEGG

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Colorado

Casenumber _19-12179 JGR (I Check if this is an
(If known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12s

 

If you are an individual filing under chapter 7, you must fill out this form if:

mM creditors have claims secured by your property, or

mM you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
If two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as compiete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

a List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditor’s .
name: NationStar Mortgage CJ Surrender the property. CI No
_ O) Retain the property and redeem it. wf Yes
oropery of house and lot located at 1670 Yarrow C) Retain the property and enter into a
Street, Lakewood, Colorado 80214 Reaffirmation Agreement.

securing debt:
Wi Retain the property and [explain]: pay and
avail debtor of Colorado remedies

Creditor's L) Surrender the property. CI No
name:

LJ Retain the property and redeem it. C) Yes
Description of
property
securing debt:

CJ Retain the property and enter into a
Reaffirmation Agreement.

(AI Retain the property and [explain]:

 

Creditors CI] Surrender the property. QI No
name:
O) Retain the property and redeem it. C) Yes

Description of
property
securing debt:

LJ Retain the property and enter into a
Reaffirmation Agreement.

CJ Retain the property and [explain]:

 

Creditor’s CJ Surrender the property. Q} No
name:
QO) Retain the property and redeem it. QO Yes

Description of
property
securing debt:

Cl Retain the property and enter into a
Reaffirmation Agreement.

O Retain the property and [explain]:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case:19-12179-JGR Doc#:14 Filed:04/25/19 Entered:04/25/19 17:16:52 Page2 of 3

Debtor 1 ANN FRANCES PEGG Case number (if known) 19-12179 JGR

First Name Middle Name Last Name

Era List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fillin the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)}(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: OO No
ao Cl Yes

Description of leased

property:

Lessor’s name: Q) No
Ul y

Description of leased “s

property:

Lessor’s name: CJ No

Description of leased Cl Yes

property:

Lessors name: C] No
C) Yes

Description of leased

property:

Lessors name: OC) No
QL) Yes

Description of leased

property:

Lessor’s name: (2 No

aon O) Yes

Description of leased

property:

Lessor’s name: OQ) No
QD) Yes

Description of leased
property:

Pare 3: | Sian Below

 

Under penaity of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

Ky Drum eR x

 

 

¥ vv ¥F
Signature of Debtor 1 ly Signature of Debtor 2
bate 04/17/2019 Date

MM/ DD 7 YYYY MMi DD/ YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
Case:19-12179-JGR Doc#:14 Filed:04/25/19 Entered:04/25/19 17:16:52 Page3 of 3

CERTIFICATE OF MAILING

This is to certify that true and correct copies of the attached STATEMENT OF INTENTION

were mailed, postage prepaid and deposited into the U.S. Mail this 25" day of April,
2019, to:

David V. Wadsworth, Esq.
Chapter 7 Trustee

2580 W. Main Street, Suite 200
Littleton, CO 80120

United States Trustee

Byron G. Rogers Federal Building
1961 Stout Street, Suite 12-200
Denver, CO 80294-6004

NationStar Mortgage, LLC
8950 Cypress Waters Boulevard
Coppell, TX 75019

NationStar Mortgage, LLC.

c/o Nicholas H. Santarelli, Esq.

9800 S. Meridian Boulevard, Suite 400
Englewood, CO 80112

S/ Brenda Ishida
